Citation Nr: 1437618	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-26 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for spinal stenosis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an October 2007 rating decision issued by the RO.  

The Board remanded the case for additional development of the record in June 2012.  

The Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO) in October 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings referable to a low back disorder during serve or for many years thereafter. 

2. The currently demonstrated spinal stenosis is not shown to be due to an event or incident of the Veteran's period of active service.  



CONCLUSION OF LAW

The Veteran's disability manifested by spinal stenosis is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters dated April 2007 and August 2007.  These letters explained how VA could help the Veteran obtain evidence in support of his claims, the criteria for establishing service connection for a claimed disability, and how VA assigns ratings and effective dates for service connected disabilities.

Additionally, evidence including service treatment records and current treatment records has been associated with the claims file and the Veteran has been afforded a VA examination with opinion in connection with his claim.  

The examiner based his opinion on examination of the Veteran and review of the evidence of record and the examination is therefore adequate for rating purposes.  
The examination also complied with the requirements set forth in the Board's June 2012 remand.


Service connection

The Veteran contends that his spinal stenosis was caused or made worse by his period of active service.  Although his arguments are somewhat unclear, he appears to contend that he developed problems with his legs in service that were later determined to have been caused by spinal stenosis.  

According to the Veteran, his legs gave out and caused him to fall during service, and this problem was attributed to hemorrhoids when the problem was really nerve damage.  

The Veteran argues that the spinal stenosis must have been present during service since it was the cause of his lower extremity paresis that he believes was related to the leg problems he had in service.  

At his October 2009 hearing, the Veteran also testified that he was hit on the spine prior to service and sustained nerve damage that was aggravated by service.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases, including arthritis of the spine, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

In this case, the Veteran's September 1961 entrance examination did not note any back complaints, and his spine was noted to be normal.  The service treatment records do not show any complaints or finding referable to the spinal disorder during service.  

The service treatment records also did not show any problem with the Veteran's legs other than complaints of some cramping.  At his separation examination in October 1963, he reported being hit on the back, on the spinal cord, at age 20, prior to service and requiring no medical help at the time.  His back was assessed as being normal at separation.  

After service, the medical records initially document his complaints of back pain beginning around 1980.  In the early 1980s, he reported having low back pain of long duration.  The radiographic studies showed degenerative changes and a bulging disk at the level of L4-L5.  

The records showed that, on numerous occasions over the years of treatment, the Veteran told his doctors that he had had low back pain since being kicked by a mule, falling off a mule, or being dragged by a mule, prior to service at age 12 or as a teenager.   

To the extent that the Veteran reports experiencing an episode in service when he went numb from the waist down and collapsed, such an event is not shown to have been documented by the service treatment records.  

Moreover, the claimed spinal stenosis was initially diagnosed in 1994 after the Veteran presented with a sudden lower extremity paraplegia from which he never recovered.  Eventually, he was also diagnosed with myelomacia. Other diagnoses include thoracic disc herniation and lumbar degenerative joint disease.  

In May 2010 doctor opined that it was "possible from the history [the Veteran] [gave] today that he had spasticity dating back to military service or childhood."  

In October 2011, after the Veteran reported having problems with his legs in basic training while trying to crawl under barbed wire, a doctor thought that this was probably clonus.  The doctor opined that the Veteran probably had disk problems prior to 1994, but he could not date it.  

In January 2012, the Veteran told a doctor at the spinal cord injury clinic that he had had had lower extremity spasms and loss of control since childhood, as well as during military service.  The diagnosis at that time was that of probable spastic paraparesis due to possible congenital disorder with exacerbation due to spinal stenosis and myelomacia.  

The Veteran was afforded a VA examination in July 2012 and was diagnosed with degenerative disk disease with myelopathy.  The examiner noted that the Veteran was a poor historian and was difficult to follow.  

According to the examiner, the Veteran reported jumping during an exercise in basic training and feeling severe back pain after landing on his feet, but receiving no treatment for his back in service despite having pain ever since.   

The Board notes that the Veteran's statements that he developed severe back after he injured his back in service must be assigned limited credibility given that that they are inconsistent with the information reported by him at the time of service.  

Additionally, the Veteran's current denial of a pre-existing back injury is not credible given the numerous times that he told his doctors that he had back pain after an accident involving a mule in his childhood.  

In any event, after examining the Veteran and reviewing of the entire record, the VA examiner opined that it was less likely than not that the Veteran's back disorder was related to a claimed in-service injury, event, or illness.  The examiner noted that the only mention of a back injury in service was the notation on the separation examination that mentioned a back injury prior to service.  There were noted to be no records of any ongoing back complaints during service or during the first year after discharge.   

The VA examiner opined that the Veteran's back disorder clearly and unmistakably preexisted service and was not aggravated by service for the same reasons.

The evidence does not support the Veteran's claim that his current spinal stenosis is in any way related to his military service.  Regardless of whether the Veteran had a preexisting back injury as is suggested by his repeated references to hurting his back in a mule accident prior to service, and his 2009 testimony that he was hit in the spine prior to service, there is no showing that his current back problems are due to an injury or other incident to his service.  The evidence does not show that there was any in service event or injury that could have given rise to the Veteran's back problems.  

The record is entirely bereft of any indication that the Veteran injured his back in service or that he had any back problems at all in service.  His spine was marked "normal" at separation, and there is no evidence of any spine problems until approximately 1980, which is more than 15 years after the Veteran's service.  The current spinal stenosis was not diagnosed until 1994. 

Moreover, on this record, the VA examiner opined that, given the lack of injury or complaints in service or within one year thereafter, it was less likely than not that the Veteran's current spinal disease was related to any event or injury during service.  

Although the Veteran also contends that his leg problems in service show that his spinal stenosis must have onset during his service, this argument is without merit.  The Veteran's description of his leg problems in service is inconsistent insofar as he sometimes relates a specific incident of lower extremity numbness and paralysis causing him to fall, supposedly attributed by military physicians to hemorrhoids, at other times he refers to generalized incidences of losing control of his lower extremities during basic training and at other times.  There is no reference to any of these problems in his service treatment records . The only leg problem that the Veteran reported at separation was mild post-exertional leg cramps.  This is inconsistent with his current assertion that his leg problems began in the military.   

Moreover, his post-service treatment records reflect sudden onset of lower extremity paralysis in 1994, more than 30 years after service, eventually diagnosed as being related to spinal stenosis.  

Although one of his doctors opined that the Veteran's disk problem probably began prior to 1994, this is not equivalent to an opinion that it had its onset during service or were otherwise present during service.  

To the extent that the Veteran argues that a relationship exists between incidents of leg numbness or spasticity during service and to subsequently diagnosed spinal stenosis noted 30 years later, he is not shown to be competent to provide a such a medical opinion.   

To the extent that his lay assertions are competent, they are outweighed by the medical opinion of the VA examiner, who determined that the evidence did not support a relationship between the Veteran's current back problems and any event or incident of service.

Additionally, there is no evidence of arthritis of the spine within one year of service.  The first documentation of spinal arthritis was made many years after service.

Hence, as the weight of the evidence is against the Veteran's claims, service connection must be denied.    

 

ORDER

Service connection for spinal stenosis is denied.



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


